United States Court of Appeals
                      For the First Circuit


No. 14-2292

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                           TODD FAUST,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Michael A. Ponsor, U.S. District Judge]


                              Before

                  Torruella, Lynch, and Barron,
                         Circuit Judges.



     Myles D. Jacobson, for appellant.
     Randall E. Kromm, Assistant United States Attorney, with whom
Carmen M. Ortiz, United States Attorney, was on brief for appellee.



                          April 5, 2017
           TORRUELLA, Circuit Judge.         Todd Faust ("Faust") entered

a conditional guilty plea to being a felon in possession of

ammunition under 18 U.S.C. § 922(g)(1).              He contends on appeal

that his conviction must be overturned because police obtained the

ammunition in violation of the Fourth Amendment and because the

statements he made to police during his station house interview

were obtained as part of a two-step interrogation technique in

violation of Miranda v. Arizona, 384 U.S. 436 (1966).              Faust also

appeals   his   sentence   on    the   ground     that   the   district   court

erroneously concluded that his prior convictions for resisting

arrest, Mass. Gen. Laws ch. 268, § 32B(a), and assault and battery

on a police officer ("ABPO"), Mass. Gen. Laws ch. 265, § 13A, were

violent felonies under the Armed Career Criminal Act, 18 U.S.C.

§ 924(e)(2)(B) ("ACCA").         For the reasons that follow we affirm

in part and remand in part.

                                I.   Background

           On May 6, 2011, the Massachusetts Palmer District Court

issued a warrant for police to search the premises at 220 Pearl

Street, Apt. 4-R in Springfield, Massachusetts ("Apartment 4-R"),

as well as the persons of Faust and Kristina Leighty ("Leighty").

The   warrant   application      included    an   affidavit    from   Sergeant

Boucher   of    the   Monson    Police   Department      and   several    other




                                       -2-
documents, including several police reports from the Chicopee

Police Department.

            These documents set forth that on April 22, 2011, the

home of Joseph Barrett was broken into in Monson, Massachusetts

(the "Monson robbery"), which resulted in the theft of several

items, including a wristwatch, a laptop computer, ten rolls of

pennies, a Leatherman tool, and two women's wallets.     That same

morning, a Monson police officer pulled over a vehicle that Leighty

was driving as part of a traffic stop.    Faust was a passenger in

the vehicle.    The officer had the vehicle towed due to a lack of

insurance and a revoked registration.1

            According to the submitted documents, Leighty and Faust

remained in the area until Gregory Charbonneau ("Charbonneau")

picked them up and drove them to Apartment 4-R.   Charbonneau told

police that Leighty gave him $6.50 in rolled pennies as payment

for the ride.    Additionally, Leighty gifted him a watch that was

later identified as one of the items stolen during the Monson

robbery.2



1  Sergeant Boucher's affidavit noted that Leighty and Faust had
two large black bags that could have "easily conceal[ed]" the items
stolen during the Monson robbery.
2  On May 2, 2011, Charbonneau's home in Chicopee, Massachusetts
was broken into (the "Chicopee robbery"), which resulted in the
theft of nine firearms of varying calibers.           Charbonneau
identified pictures of Leighty and Faust, and told police that he
suspected that Leighty was involved in the robbery of his home.

                                 -3-
          Sergeant Boucher's affidavit concluded that based on the

timing of Leighty's gift to Charbonneau, he believed that Leighty

and Faust were in possession of additional items stolen during the

Monson robbery.   The search warrant was granted on May 6, 2011.

          Pursuant to the warrant, officers from the Massachusetts

State Police, the Springfield Police Department, the Monson Police

Department, the Chicopee Police Department, and the Bureau of

Alcohol, Tobacco, Firearms, and Explosives (collectively, the

"officers") executed a search of Apartment 4-R, as well as the

persons of Leighty and Faust.

          When the officers entered Apartment 4-R, Leighty told

the officers that Faust had fled upstairs.   The officers followed

Faust into Apartment 5-R.       Upon entering the apartment, two

officers observed Faust run towards the back door of the apartment

and drop a black backpack on the floor.   Faust was apprehended as

he attempted to flee out the backdoor and was placed in handcuffs.

The officers did not advise Faust of his Miranda rights.

          Officer Richard, a Springfield police officer, recovered

Faust's backpack, in which he found a loaded 9mm pistol and

ammunition for other weapons.    Officer Richard asked Faust if he



Charbonneau identified Leighty as a woman he had been involved
with for several weeks and whom he knew as "Cory." Charbonneau
also identified Faust, whom he believed to be Leighty's brother,
as "Jay."


                                -4-
had a right to be in Apartment 5-R and Faust responded that he did

not.   Faust was held in the back porch of Apartment 5-R while the

officers assessed the scene.

            Although the sequence of events is not entirely clear

from the record, it is evident that Faust spoke with Officer

Richard, Detective Dion of the Chicopee Police Department, and

Agent Meehan of the Bureau of Alcohol, Tobacco, Firearms and

Explosives while he was on the back porch.           According to Officer

Richard's testimony, Faust offered, without prompting, to show him

where other stolen guns were located after Faust overheard Officer

Richard tell other officers at the scene that the gun in Faust's

backpack matched one of the guns stolen during the Chicopee

robbery.3   Officer Richard's testimony suggests that this exchange

took place before Agent Meehan spoke with Faust.         However, Officer

McNally, a Springfield police officer at the time, testified that

Faust began talking to Officer Richard after Detective Dion and

Agent Meehan had spoken with Faust.

            At   some   point,   Detective   Dion   approached   Faust   and

informed him that the gun found in the backpack matched one of the

guns reported stolen during the Chicopee robbery.          Detective Dion




3  The district court found that, once he was secured outside of
Apartment 5-R, Faust repeatedly asked Officer Richard what he could
do to help himself.


                                    -5-
told Faust that he did not have to speak with him, but inquired if

Faust would like to do so.        Faust told Detective Dion that he was

willing to speak with him.

            Agent Meehan also approached Faust and asked his name,

address, and whether he would like to speak with investigators.

Agent Meehan told Faust that he was interested in recovering other

guns that had been stolen during the Chicopee robbery.                   Faust

again     indicated   that   he    was     willing   to   speak   with     the

investigators.

            Subsequently, Officer Richard and Officer McNally took

Faust in a police cruiser and drove past the location where Faust

claimed that additional guns stolen during the Chicopee robbery

were located.     Officer Richard and Officer McNally then drove

Faust to the Springfield police station.

            Once at the station, Faust was advised of his Miranda

rights.     Faust confirmed that he understood his rights and that

he wished to speak with the interviewing officers.                During his

interview, Faust admitted to his involvement, alongside Leighty

and two other individuals, in the Chicopee robbery.               Faust also

admitted to handling the 9mm pistol found in his possession and

stated that his fingerprints would likely be found on it.

            Faust sought to suppress the statements he made during

his police station interrogation, a motion which the district court



                                     -6-
denied.    In accordance with the ACCA, the district court sentenced

Faust to 180 months of imprisonment.          During sentencing, Faust

objected to his classification as an armed career criminal on the

ground that neither his conviction for resisting arrest nor for

ABPO qualify as ACCA predicates.

            This timely appeal followed.

                    II.   Probable Cause to Search

            When reviewing the denial of a motion to suppress, "we

view the facts in the light most favorable to the district court's

ruling on the motion, and we review the district court's findings

of fact and credibility determinations for clear error."            United

States v. Fermin, 771 F.3d 71, 76-77 (1st Cir. 2014) (quoting

United States v. Camacho, 661 F.3d 718, 723 (1st Cir. 2011))

(internal citations and quotation marks omitted).            "[W]e review

conclusions of law de novo, giving plenary review to the district

court's    application    of   law    to   facts,     reasonable-suspicion

determinations, and ultimate decision to deny the motion."             Id.

at 77 (citing Camacho, 661 F.3d at 724).            However, "we afford an

ample amount of deference to the issuing magistrate's finding of

probable cause" when reviewing if an affidavit supports the issued

warrant.    United States v. Dixon, 787 F.3d 55, 58 (1st Cir. 2015)

(citations omitted).      As a result, we will reverse a finding of

probable cause "only if we see no substantial basis for concluding



                                     -7-
that probable cause existed."          Id. at 59 (quoting United States

v. Ribeiro, 397 F.3d 43, 48 (1st Cir. 2005)).            Probable cause is

present if "the facts and circumstances as to which police have

reasonably trustworthy information are sufficient to warrant a

person of reasonable caution in the belief that evidence of a crime

will be found."         United States v. Silva, 742 F.3d 1, 7 (1st Cir.

2014) (quoting Robinson v. Cook, 706 F.3d 25, 32 (1st Cir. 2013)).

            "A warrant application must demonstrate probable cause

to believe that (1) a crime has been committed-the 'commission'

element, and (2) enumerated evidence of the offense will be found

at   the   place   to    be   searched-the   so-called   'nexus'   element."

United States v. Rodrigue, 560 F.3d 29, 32-33 (1st Cir. 2009)

(quoting Ribeiro, 397 F.3d at 48).           To satisfy the nexus element,

the warrant application "must give someone of 'reasonable caution'

reason to believe that evidence of a crime will be found at the

place to be searched."        Ribeiro, 397 F.3d at 49 (citation omitted).

            Faust contends that Sergeant Boucher's affidavit failed

to establish probable cause to search his person.            Specifically,

he argues there was no probable cause to believe that the items

listed in the warrant could be found on him.4




4  Arguably, Faust has waived his challenge to the validity of the
search warrant by failing to properly develop his argument. See
United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990). Because
we find that his argument fails on the merits, we opt to discuss

                                      -8-
          As   the   district   court   observed,   Sergeant   Boucher's

affidavit stated that: (1) Faust and Leighty had been detained for

a traffic violation on April 22, 2011, the same day as the Monson

robbery, which resulted in their vehicle being towed; (2) on that

same day Charbonneau picked up both Faust and Leighty after the

vehicle was towed; (3) Leighty gave Charbonneau a wristwatch that

was later identified as stolen during the Monson robbery; (4) the

items stolen during the Monson robbery were "the sort of items

that a person would carry on their person."          Moreover, Leighty

gave Charbonneau $6.50 in rolled pennies as payment for giving her

and Faust a ride.    We find that the affidavit adequately satisfied

the commission element.      The fact that Leighty and Faust were

detained on the day of the Monson robbery and had items from that

robbery in their possession supports a conclusion that evidence of

the Monson robbery would be found on Faust's person.           The facts

presented in a search warrant application must be such that they

permit a man of reasonable caution to conclude that "evidence of

a crime will be found."    See United States v. Soto, 799 F.3d 68,

84 (1st Cir. 2015) (quoting United States v. Feliz, 182 F.3d 82,

86 (1st Cir. 1999)).     Accordingly, we find that there was ample

probable cause to search Faust.




the reasons why the search warrant was valid.


                                  -9-
          To the extent Faust is arguing that the officers could

not follow him into Apartment 5-R, we note that there is a

recognized exception to the warrant requirement when police are

faced with the "threatened escape by a suspect."          Bilida v.

McCleod, 211 F.3d 166, 171 (1st Cir. 2000) (citing McCabe v. Life-

Line Ambulance Serv., Inc., 77 F.3d 540, 545 (1st Cir. 1996)).

Here, the police were executing the warrant when Leighty informed

them that Faust had fled upstairs.    The police immediately pursued

Faust into Apartment 5-R where they observed him attempting to

escape through the backdoor.    Thus, even if the search warrant

could not establish that the fruits of the Monson robbery could be

found inside Apartment 5-R, the police could enter Apartment 5-R

in pursuit of Faust.5



5  Faust also claims that the search of his person was the fruit
of his unlawful arrest for breaking and entering into Apartment 5-
R, and thus any evidence found in the course of the search must be
excluded.   Specifically, he argues that police lacked probable
cause to arrest him for breaking and entering under Massachusetts
law because he lacked the necessary mens rea to commit that crime.
Whether arresting officers had probable cause is not measured by
the offense invoked at the time of the arrest, but rather by
examining if "the facts known at the time of the arrest objectively
provided probable cause to arrest." United States v. Jones, 432
F.3d 34, 41 (1st Cir. 2005) (citation omitted). Probable cause
to arrest hinges on whether police, "relying on reasonably
trustworthy facts and circumstances, have information upon which
a reasonably prudent person would believe the suspect had committed
or was committing a crime." Id. (quoting United States v. Young,
105 F.3d 1, 6 (1st Cir. 1997)). As a result, it is irrelevant if
Faust was arrested for breaking and entering. Here, the arresting
officers had probable cause to arrest Faust because they were aware
that he was connected to the Monson robbery and attempted to flee

                               -10-
            Accordingly, we find that the district court properly

denied Faust's motion to suppress.

                                III.    Miranda

            Faust posits that his post-Miranda statements at the

police station are also subject to suppression because he was

subjected an impermissible two-step interrogation tactic.

            A failure to administer Miranda warnings, "unaccompanied

by   any   actual   coercion    or    other   circumstances      calculated     to

undermine the suspect's ability to exercise his free will, [does

not] so taint[] the [later] investigatory process that a subsequent

voluntary     and    informed        waiver   is     ineffective       for   some

indeterminate period."         United States v. Jackson, 544 F.3d 351,

360 (1st Cir. 2008) (quoting Oregon v. Elstad, 470 U.S. 298, 309

(1985))    (alteration   in    original).          Thus,   in   the   absence   of

coercion or improper tactics by law enforcement in obtaining an

initial statement, a subsequent statement is admissible if the

defendant was advised of his Miranda rights and knowingly and

voluntarily waived those rights.          Elstad, 470 U.S. at 318.



when police sought to execute the search warrant. Thus, a prudent
person could conclude that Faust had committed a criminal offense.
In any event, the officers recovered the backpack containing the
gun and ammunition after Faust discarded it and before he was
apprehended. Thus, Faust abandoned any expectation of privacy in
the backpack, the recovery of which did not constitute a wrongful
seizure. See United States v. Soto-Beníquez, 356 F.3d 1, 36 (1st
Cir. 2003).


                                       -11-
               However,      suppression       may     be    proper     when     police

deliberately employ a two-step interrogation tactic designed to

circumvent Miranda warnings.                United States v. Verdugo, 617 F.3d
565, 574-75 (1st Cir. 2010) (citing Missouri v. Seibert, 542 U.S.
600,    605-06    (2004)     (plurality       opinion)).        The    Supreme       Court

addressed the use of such a tactic in Seibert.                  The facts at issue

in that case involved a defendant who was taken to the police

station and subjected to questioning for thirty to forty minutes

without the benefit of Miranda warnings.                     Seibert, 542 U.S. at

604-05.     Once the defendant made a crucial admission, she was

given a twenty-minute break, after which she was provided Miranda

warnings.      The defendant was then confronted with her pre-warning

statements in order to get her to repeat her confession. Id. at

605.

               A four justice plurality of the Court held that, under

these    circumstances,        the    Miranda        warnings   were    ineffective,

thereby     rendering        the     defendant's        post-Miranda        statements

inadmissible.         Id. at 611-14.               The plurality focused on the

circumstances          surrounding            the       contested        statements.

Specifically, the plurality considered: (1) "the completeness and

detail    of    the   questions       and    answers    in   the   first     round      of

interrogation";        (2)     "the     overlapping         content    of      the    two

statements"; (3) "the timing and setting of the first and the



                                            -12-
second     [interrogations]";      (4)     "the     continuity     of     police

personnel";    and   (5)   "the   degree   to     which   the   interrogator's

questions treated the second round as continuous with the first."

Id. at 615.

            Justice Kennedy, who provided the fifth vote in favor of

the judgment, advanced a narrower test.6            Under Justice Kennedy's

approach the deliberate use of a two-step interrogation creates a

presumptive taint. Id. at 622 (Kennedy, J., concurring).                However,

when police do not employ a two-step tactic, "[t]he admissibility

of postwarning statements should continue to be governed by the

principles of Elstad . . . ."       Id.

            Here, the result is the same under either approach.

Faust's contention withers under the plurality's analysis.                   The

testimony provided at the evidentiary hearing does not support a

conclusion that the questions posed in Apartment 5-R formed part

of a larger continuous investigation that persisted at the police

station.    The record illustrates that Faust was read his rights



6  We note that some Circuits have held that Seibert's reach is
limited by Justice Kennedy's vote. See United States v. Jackson,
608 F.3d 100, 103-04 (1st Cir. 2010) (collecting cases).         In
contrast, we have not settled on a definitive reading of Seibert.
Compare Jackson, 608 F.3d at 103-04 (applying both the plurality's
and Justice Kennedy's test), with United States v. Rogers, 659
F.3d 74, 79 (1st Cir. 2011) (referring to Justice Kennedy's opinion
as controlling).    Because we find that Faust's argument fails
under either approach, there is no need to address this question
here.


                                    -13-
at the police station and voluntarily waived them.              Further, there

is   no    evidence     that   police     leveraged   Faust's    post-Miranda

statements by utilizing any of his pre-Miranda responses.              In sum,

we agree with the district court's conclusion that Faust was not

submitted to a two-step interrogation because the timing and

settings of the pre-Miranda and post-Miranda questioning were

different; the type of questions and their degree of detail varied

greatly; and the pre-Miranda and post-Miranda questioning were not

part of the same continuum.

             We reach an identical result under Justice Kennedy's

test.     Nothing in the record reveals the use of a deliberate two-

step strategy geared towards leveraging Faust's confession.                  In

the absence of such a tactic, Faust's station house statements are

admissible    if   he   was    provided    with   Miranda   warnings   and   he

voluntarily and knowingly waived his rights.           See Elstad, 470 U.S.

at 318.      As mentioned above, there is no indication that the

officers employed a two-step tactic designed to circumvent Miranda

or leverage Faust's confession.             Moreover, the record confirms

that Faust was advised of his Miranda rights and that he knowingly

and voluntarily waived them.        As such, his post-warning statements

are not subject to suppression.

             Faust also contends that the district court erred when

it found that Faust offered to speak to Officer Richard before



                                     -14-
Detective Dion and Agent Meehan approached him.   As we pointed out

earlier, the record is unclear as to the precise sequence of events

after Faust's apprehension in Apartment 5-R.   Due to this lack of

clarity, we cannot conclude that the district court's conclusion

was clear error.   See In re Brady-Zell, 756 F.3d 69, 72 (1st Cir.

2014) ("[I]t is apodictic that where the facts can support two

plausible but conflicting interpretations of a body of evidence,

the factfinder's choice between them cannot be clearly erroneous."

(citations omitted)).7

            IV.    Sentence Enhancement Under the ACCA

          The district court found that Faust was subject to a

fifteen-year enhancement of his sentence under the ACCA.   The ACCA

enhancement applies when a defendant is convicted of being a felon

in possession of a firearm and "has three previous convictions

. . . for a violent felony or a serious drug offense, or both."

18 U.S.C. § 924(e)(1).   For our purposes, the relevant definition

of "violent felony" under the ACCA is "any crime punishable by

imprisonment for a term exceeding one year . . . that--(i) has as




7  Faust also argues that his post-Miranda statements should be
suppressed because he was searched in violation of the Fourth
Amendment. However, we have already found that Faust was properly
searched in accordance with the warrant and that police had
probable cause to arrest Faust.


                                -15-
an element the use, attempted use, or threatened use of physical

force against the person of another."           Id. § 924(e)(2)(B).

              Faust has two uncontested predicate convictions that

qualify as "serious drug offense[s]" and two possible violent

felonies that are at issue in this appeal: a conviction for

resisting arrest and two convictions arising out of the same

conduct for assault and battery on a police officer (ABPO).8

              The district court found that Faust's convictions for

ABPO and resisting arrest both counted as predicate convictions.

In so finding the judge explicitly stated that he felt bound by

First Circuit precedent: United States v. Carrigan, 724 F.3d 39

(1st Cir. 2013) and United States v. Weekes, 611 F.3d 68 (1st Cir.

2010) with respect to resisting arrest, and United States v. Dancy,

640 F.3d 455   (1st   Cir.   2011)   for   ABPO.   Applying   the   ACCA

enhancement, the district court sentenced Faust to fifteen years

of imprisonment, though he specifically stated that he believed

"the 15-year sentence in this case is excessive" and that he

"wouldn't be imposing a 15-year sentence if [he] wasn't required

to."




8  Because they were committed during a single course of conduct,
only one of the ABPO convictions may count as a predicate offense.
18 U.S.C. § 924(e)(1)(predicate convictions must be for crimes
"committed on occasions different from one another").


                                     -16-
             Because   Carrigan   and   Weekes    have   been   called     into

question by the Supreme Court's recent case of Mathis v. United

States, 136 S. Ct. 2243 (2016), and Dancy relied upon a portion of

18 U.S.C. § 924(e) that has since be deemed unconstitutionally

vague, Johnson v. United States ("Johnson II"), 135 S. Ct. 2551,

2563 (2015), we must return to the questions previously determined

by those cases: do the Massachusetts offenses of resisting arrest

and ABPO qualify as violent felonies under the ACCA?                 We review

de   novo   "[w]hether   a   prior   conviction    qualifies    as    an   ACCA

predicate."     United States v. Whindleton, 797 F.3d 105, 108 (1st

Cir. 2015) (citing Carrigan, 724 F.3d at 48).9

A.   Applicable Law

      1.    Step One: Categorical Approach

             The basis of all of our ACCA decisions can be found in

Taylor v. United States, 495 U.S. 575 (1990), which held that in

determining whether a particular conviction would count as an ACCA

predicate courts must take a "categorical" approach.            Id. at 602.




9  The government claims that Faust waived his arguments under the
ACCA because they allege he based his argument below on Johnson v.
United States ("Johnson I"), 559 U.S. 133 (2010), rather than on
the question of divisibility as it is being presented to us now.
This argument is without merit. In his objections below Faust's
counsel specifically referenced Descamps v. United States, 133 S.
Ct. 2276 (2013), the then-most-current authority on divisibility,
and the district court specifically stated that Faust had preserved
his objections under Descamps.


                                     -17-
This means that a prior conviction will either count or not based

solely on the fact of conviction rather than on facts particular

to the individual defendant's case.          Id. (finding that "the only

plausible   interpretation"    of   the    ACCA   is   that   "it   generally

requires the trial court to look only to the fact of conviction

and the statutory definition of the prior offense"); see also

Whindleton, 797 F.3d at 108 (same).           The Taylor court based its

decision on the statutory language of the ACCA, its legislative

history, and the practical difficulties as well as potential

unfairness of a factual approach.           Id. at 600-01.      The Court's

evolving Sixth Amendment jurisprudence has made clear, however,

that this "potential unfairness" actually envelops constitutional

limitations dictating the categorical approach.           Descamps, 133 S.

Ct.   at   2288   (pointing   to   the    "categorical   approach's     Sixth

Amendment underpinnings" and reasoning that a finding by the

sentencing court that "went beyond merely identifying a prior

conviction . . . to 'make a disputed' determination about what the

defendant and state judge must have understood as the factual basis

of the prior plea" would raise "serious Sixth Amendment concerns"

(internal citation omitted)); see also Mathis v. United States,

136 S. Ct. 2243, 2252 (2016)(citing "serious Sixth Amendment

concerns" if a sentencing judge were permitted to go beyond the




                                    -18-
elements   of   the   statute   in    determining   whether   a    previous

conviction qualifies as a predicate).

            In applying the categorical approach to offenses that

involve the force clause, the Supreme Court has made clear that

the term physical force "means violent force -- that is, force

capable of causing physical pain or injury to another person."

Johnson I, 559 U.S. at 140 (emphasis in the original).            Thus, the

question is whether the predicate offense contains as an element

violent force capable of causing physical pain or injury.

            Therefore, the first question a sentencing court must

answer when applying the ACCA is whether all of the conduct covered

by the statute categorically requires violent force.                If the

answer is yes, then a conviction under the statute will always

count as a predicate under the ACCA.         If the answer is no, then

the court must move to step two and determine whether the statute

is divisible.

     2.    Step Two: Divisibility

            Taylor recognized that the categorical approach would

face difficulties in states where the state statute defined the

predicate offense "more broadly" than was found in the ACCA. 495
U.S. at 599.     In those situations, the Taylor court held, the

categorical approach "may permit the sentencing court to go beyond

the mere fact of conviction in a narrow range of cases where a



                                     -19-
jury was actually required to find all the elements of [the ACCA

defined offense]."    Id. at 602 (providing as an example a situation

where a "burglary statute[] include[s] entry of an automobile as

well as a building, if the indictment or information and jury

instructions show that the defendant was charged only with a

burglary of a building, and that the jury necessarily had to find

an entry of a building to convict, then the Government should be

allowed to use the conviction for enhancement.").

             These "narrow range of cases" are now referred to as

employing,     somewhat   misleadingly,   the   modified   categorical

approach.     Whindleton, 797 F.3d at 108 (citing Descamps, 133 S.

Ct. at 2281). The term is somewhat misleading because the framework

is still categorical in the sense that the elements of the offense

of conviction are compared with the elements of the statutory

offense and only if they align may the offense count as a violent

felony.     Descamps, 133 S. Ct. at 2285 ("[T]he modified approach

merely helps implement the categorical approach. . . . And it

preserves the categorical approach's basic method:           comparing

those elements with the generic offense's.").     Because the statute

in question sweeps more broadly than the definition provided by

Congress, however, it is necessary to separate out those offenses

listed in the statute that align with Congress's definition from

those that do not and to determine which offense formed the basis



                                 -20-
of the defendant's prior conviction.             The modified categorical

approach thus involves a two-stage process: determine if the

statute contains discrete offenses that can be separated from each

other   (termed   "divisibility")     and    determine    under    which   the

defendant was convicted.        Id. at 2281; see also United States v.

Serrano-Mercado, 784 F.3d 838, 843 (1st Cir. 2015) (discussing

divisibility    and    the   application    of   the   modified   categorical

approach).

             While this appeal was pending the Supreme Court handed

down Mathis v. United States, 136 S. Ct. 2243 (2016), which

purports to clarify prior case law on when a statute may be deemed

divisible.     Mathis reiterates a focus on "the elements of the

crime of conviction," which it defines as

          the "constituent parts" of a crime's legal definition
          --the things the "prosecution must prove to sustain a
          conviction." At a trial, they are what the jury must
          find beyond a reasonable doubt to convict the
          defendant, and at a plea hearing, they are what the
          defendant necessarily admits when he pleads guilty.

Id. at 2248 (citations omitted)(quoting Black's Law Dictionary 634

(10th ed. 2014)).        Mathis distinguishes between statutes that

"list[]     multiple    elements    disjunctively"        and     ones   "that

enumerate[] various factual means of committing a single element."

Id. at 2249.      The Court used a hypothetical from Descamps to

illustrate this distinction:




                                    -21-
         suppose a statute requires use of "a deadly weapon"
         as an element of a crime and further provides that
         the use of a "knife, gun, bat, or similar weapon"
         would all qualify. Because that kind of list merely
         specifies diverse means of satisfying a single element
         of a single crime--or otherwise said, spells out
         various factual ways of committing some component of
         the offense--a jury need not find (or a defendant
         admit) any particular item.

Id. (citation omitted)(quoting Descamps, 133 S. Ct. at 2289).

             Mathis thus directs that when a sentencing court is faced

with a statute that lists alternatives, it must first determine

"whether its listed items are elements or means."               Id. at 2256.

If they are elements then the court proceeds to apply the modified

categorical     approach    and   determine   which   "of     the   enumerated

alternatives played a part in the defendant's prior conviction,

and then compare that element (along with all others) to those of

the generic crime."        Id.    If they are means, however, then the

court's inquiry is at an end and the sentencing court may not delve

into the facts of the case to determine which means this particular

defendant used to commit the offense.         Id.

             As to the "threshold inquiry--elements or means?,",

Mathis states that this need not be difficult.          Id.    Mathis itself

relies on a state court decision that specified that the statute

in   question   listed     alternative   means   of   committing     a   single

offense.10    Id.   Mathis also directs the sentencing court to the



10   In deciding the case on this basis, Mathis answered a question

                                    -22-
statute   itself.      "If    statutory      alternatives   carry      different

punishments, then under Apprendi they must be elements."                      Id.

(citing Apprendi v. New Jersey, 530 U.S. 466, 490 (2000)).                "[I]f

state law fails to provide clear answers," then Mathis directs the

sentencing court to "'peek at the [record] documents' . . . for

'the sole and limited purpose of determining whether [the listed

items are] element[s] of the offense.'"            Id. at 2256-57. (quoting

Rendon v. Holder, 782 F.3d 466, 473-74 (9th Cir. 2015) (Kozinkski,

J., dissenting from denial of reh'g en banc)).                  For example, if

the indictment and jury instructions reiterate "all the terms of

[the] law" then "[t]hat is as clear an indication as any that each

alternative is only a possible means of commission, not an element

that the prosecutor must prove to a jury beyond a reasonable

doubt."    Id. at 2257.      Similarly, "if those documents use a single

umbrella terms like 'premises':         Once again, the record would then

reveal    what   the   prosecutor     has    to   (and   does    not   have   to)

demonstrate to prevail."        Id.   If, at the end of this review "such

record materials" do not "speak plainly," then "a sentencing judge

will not be able to satisfy 'Taylor's demand for certainty' when




left open by Descamps as to whether a state court decision can
provide guidance in determining if something is an element or a
means. See Descamps, 133 S. Ct. at 2291.


                                      -23-
determining       whether   a     defendant     was   convicted     of   a   generic

offense."    Id. (quoting Shepard, 544 U.S. at 21).

      3.    Step Three: Determining the Offense of Conviction

             If    a    statute    is   found   to    be   divisible,    then    the

sentencing court must proceed to the third and final step and

determine which offense the defendant was actually convicted of.

This step is guided by the Supreme Court's opinion, Shepard v.

United States, 544 U.S. 13 (2005).                    There the Supreme Court

specified what documents the sentencing court could reference in

order to determine which of the multiple offenses listed in the

statute was the crime committed by the defendant: "the statutory

definition, charging document, written plea agreement, transcript

of the plea colloquy, and any explicit factual finding by the trial

judge to which the defendant assented."               Id. at 16.     These became

known as Shepard documents.             See, e.g., Sauceda v. Lynch, 819 F.3d
526, 531 (1st Cir. 2016).                Even at this stage, however, the

district court's task is not to fit the facts of the individual

defendant's conduct into one of the divisible offenses.                      Mathis,
136 S. Ct. at 2251 ("How a given defendant actually perpetrated

the crime--what we have referred to as the 'underlying brute facts

or means' of commission--makes no difference." (quoting Richardson

v. United States, 526 U.S. 813, 817 (1999))).               Rather, the question

is   "whether     the    plea     had   'necessarily'      rested   on   the    fact



                                         -24-
identifying the [offense] as generic." Shepard, 544 U.S. at 21

(quoting Taylor, 495 U.S. at 602).

B.   Massachusetts Resisting Arrest

      1.    Step One: Categorical Approach

             Resisting Arrest in Massachusetts is defined by Mass.

Gen. Laws ch. 268, § 32B(a), which states:

           A person commits the crime of resisting arrest if he
           knowingly prevents or attempts to prevent a police
           officer, acting under color of his official authority,
           from effecting an arrest of the actor or another by:

           (1) using or threatening to use physical force or
           violence against the police officer or another; or

           (2) using any other means which creates a substantial
           risk of causing bodily injury to such police officer
           or another.

             While the first form of resisting arrest was held to

"fit[] squarely within the definition of a crime of violence," the

second qualified under the so-called residual clause.                United

States v. Almenas, 553 F.3d 27, 33, 35 (1st Cir. 2009).               This

clause defined as a violent felony any offense which "involves

conduct that presents a serious potential risk of physical injury

to another."      18 U.S.C. § 924(e)(2)(B)(ii).       It was invalidated

as unconstitutionally vague by the Supreme Court in Johnson II,
135 S. Ct. at 2563.     The government concedes that the second form

of   resisting    arrest,   which   could   be   accomplished   by   merely

stiffening one's arm to avoid being handcuffed, does not survive



                                    -25-
as a violent felony.          Commonwealth v. Grandison, 741 N.E.2d 25,

35 (Mass. 2001)(stiffening arms to avoid being handcuffed is

identified as one of "any other means" that creates a "substantial

risk   of    bodily    injury").      Because      a    portion   of    the    statute

therefore defines offenses that do not meet the requirements of 18

U.S.C.      § 924(e)(2)(B),       resisting   arrest        cannot     categorically

qualify as a predicate under the ACCA.                 We therefore turn to step

two to determine whether the statute is divisible.

       2.    Step Two: Divisibility

              This offense was previously found by this court to be

divisible.      Carrigan, 724 F.3d at 50.               Following Mathis and its

requirement     that    for   a    statute    to       be   divisible    the    listed

alternatives     must    be   different       elements       rather     than   merely

different means of committing an offense, the government now

concedes that state law sources are equivocal as to whether

resisting arrest is divisible.           Mathis, 136 S. Ct. at 2256.              The

government bases its concession on the following: the lack of clear

state court decisions parsing the elements of the offense; the

lack of distinct penalties for the two "types" of resisting listed

in the statute; Faust's indictment, which charges both variants;

Faust's plea colloquy, which does not recite the elements of the

offense; the model complaint, which charges both forms; and the




                                       -26-
model jury instructions, which list both alternatives within a

single element of "resisting."11

             These pieces of evidence persuasively establish that the

Massachusetts offense of resisting arrest is not divisible.              When

there   is   no   state   law    ruling   "definitively    answer[ing]    the

question," we are called upon to examine the statute.              Id.    "If

statutory alternatives carry different punishments, then under

Apprendi they must be elements."            Id.   Here the punishment for

resisting arrest is not impacted by whether the first or second

method of committing the offense is used.               Mass. Gen. Laws ch.

268, § 32B(d)("Whoever violates this section shall be punished by

imprisonment in a jail or house of correction for not more than

two and one-half years or a fine of not more than five hundred

dollars, or both.").      The model charging language used by district

courts in Massachusetts list both types of resisting arrest.

District Court Complaint Language Manual 378 (2016). Faust's own

indictment     followed   this    model     language.      The   model   jury

instructions used for resisting arrest list both subsections (1)

and (2) as alternatives under a single element of resistance.12



11 Among the pieces of evidence cited by the government both for
resisting arrest and ABPO are Faust's Shepard documents. These
were not produced below. Rather, the government provided them for
the first time as part of its supplemental briefing.
12  We note that Mathis does not make clear whether model jury
instructions may always be used.   Mathis permits a sentencing

                                     -27-
Massachusetts Criminal Model Jury Instructions for Use in the

District Court, Instruction 7.460, at 1-2 (2009); see also Mathis,
136 S. Ct. at 2257 (finding that an indictment and "correlative

jury instructions" that reiterate all the terms of the statute

"[are] as clear an indication as any that each alternative is only

a possible means of commission, not an element that the prosecutor

must prove to a jury beyond a reasonable doubt.").        Finally,

Faust's plea colloquy with the sentencing judge did not specify

the elements of resisting arrest and when entering his plea Faust




court to "peek at the [record] documents" -- the documents being
the Shepard documents. 136 S. Ct. at 2256. In a case such as
this one where the defendant pled guilty there are no jury
instructions included in the Shepard documents. Using model jury
instructions in such a situation might suggest greater clarity to
the question than the guilty plea documents might give (indeed, as
we will see below, they might make a dispositive difference).
While we note these concerns, we opt to use model jury instructions
as one of the many pieces of evidence we will consult to determine
divisibility. This is in keeping with Taylor's admonishment that
an offense should count or not based solely on the fact of
conviction, suggesting that the outcome should not depend on how
the defendant was found guilty. 495 U.S. at 602. Moreover, the
concerns raised above will still be relevant in, and perhaps better
addressed at, step three, when the sentencing court has to
determine the actual offense of conviction. A determination that
a statute is divisible does not absolve the sentencing court from
having to make the further finding of what this particular
defendant necessarily pled guilty to, and if the answer to that
question is not clear then the conviction cannot count as a
predicate, even if the statute is divisible and some convictions
under it categorically are predicates. Mathis, 136 S. Ct. at 2257
(citing the need for the sentencing court to meet "Taylor's demand
for certainty" (quoting Shepard, 544 U.S. at 21)).


                               -28-
was simply asked "as to count ten, charging resisting arrest, how

do you wish to plead, sir?" to which he replied "[g]uilty."

            All of these pieces of evidence point to the same

conclusion: sections (1) and (2) of the Massachusetts resisting

arrest statute merely list two different means of committing a

single element of "resisting."     Because resisting arrest is not

categorically a violent felony and the offense is not divisible,

Faust's Massachusetts conviction for resisting arrest cannot be

counted as a "violent felony" under the ACCA.13   Given that Faust's

resisting arrest conviction does not qualify him for an ACCA

enhancement, we turn now to his ABPO convictions and ask the same

questions again: does the state statute categorically require

violent force, and, if not, is it divisible?

C.   Massachusetts ABPO

      1.   Step One: Categorical Approach

            The ABPO statute provides that a person commits ABPO

when he "commits an assault and battery upon any public employee

when such person is engaged in the performance of his duties at

the time of such assault and battery."      Mass. Gen. Laws ch. 265,



13 A recent case in this court examined the question of whether
the first "type" of resisting arrest is categorically a violent
felony, but because the defendant in that case did not contest
divisibility the court's opinion did not examine that question.
United States v. Tavares, 843 F.3d 1, 10 (1st Cir. 2016). We thus
now answer a question left open by the defendant in that case.


                                -29-
§ 13D.    The Massachusetts's statute for assault and battery, Mass.

Gen. Laws ch. 265, § 13A, encompasses the common-law variants of

assault and battery.        Commonwealth v. Eberhart, 965 N.E.2d 791,

798 (Mass. 2012) (citations omitted).       Under the common law, there

are two theories of assault and battery: intentional battery and

reckless battery.     Id. at 798 n.13 (citing Commonwealth v. Porro,

939 N.E.2d 1157, 1162 (Mass. 2010)).             Intentional assault and

battery   includes   both    harmful   battery   and   offensive   battery.

Harmful battery is defined as "[a]ny touching 'with such violence

that bodily harm is likely to result.'"          Eberhart, 965 N.E.2d at

798 (quoting Commonwealth v. Burke, 457 N.E.2d 622, 624 (Mass.

1983)).    Offensive battery is defined as any unconsented touching

that constitutes an "affront to the victim's personal integrity."

Id. (quoting Burke, 457 N.E.2d at 624).            In contrast, reckless

battery involves the "wilful, wanton and reckless act which results

in personal injury to another."           Id. (quoting Commonwealth v.

Welch, 450 N.E.2d 1100, 1102 (Mass. Ct. App. 1983)).

            The   government   concedes   that    offensive   assault   and

battery does not qualify as requiring "violent force" under Johnson

I.   Indeed, this has been recognized in this circuit long before

Johnson I and ever since the first case to apply assault and

battery as an ACCA predicate, United States v. Bregnard, 951 F.2d
457, 459 (1st Cir. 1991).      Because the statute is thus overbroad,



                                   -30-
we must turn to the question of whether ABPO is divisible among

the different types of assault and battery.

     2.     Step Two: Divisibility

             On   its   face      this   statute   does     not   appear   to   list

potential     crimes    in     the   alternative      (listing,     for    example,

harmful,    offensive,       or   reckless      battery).     It   simply   states

"assault and battery."            Similarly, the punishment for ABPO is in

no way altered by whether it involved harmful, offensive or

reckless battery.       Mass. Gen. Laws ch. 265, § 13D (providing that

anyone guilty of "an assault and battery upon any public employee

. . . shall be punished by imprisonment for not less than ninety

days nor more than two and one-half years in a house of correction

or by a fine of not less than five hundred nor more than five

thousand dollars"); see Mathis, 136 S. Ct. at 2256 (stating that

"[i]f statutory alternatives carry different punishments, then

under Apprendi they must be elements").                     Because the statute

itself fails to make clear whether the different forms of assault

and battery are separate elements or merely distinct means of

committing a single element (the element being assault and battery)

we turn to other sources to determine divisibility.

             a. Commonwealth v. Eberhart

             If state law is clear that the alternatives are elements

or means then that can resolve the question of divisibility.



                                         -31-
Mathis, 136 S. Ct. at 2256.    In its brief to us the government

argued that the question of divisibility was determined by the

Massachusetts   Supreme   Judicial    Court   case   Commonwealth    v.

Eberhart, 965 N.E.2d 791, 798 (Mass. 2012). Because the government

backed away from this position at oral argument we will not tarry

over it here, except to say that it was wise for them to have done

so.   Eberhart defines the elements of the different types of

assault and battery under Massachusetts law and holds that assault

and battery is divisible between these types under Massachusetts's

similarly worded sentence enhancement statute.       This would appear

to control in this case except that, in defining those elements,

at no point does Eberhart state that any of them must be found

beyond a reasonable doubt by a jury or necessarily admitted to by

a defendant when he or she pleads guilty to an ABPO.     This question

is crucial because that is how Mathis defines the term "element"

in the ACCA. 136 S. Ct. at 2248.     Thus, it is not enough that

Eberhart states that there are three types of assault and battery

under state law and then lists their elements or even that Eberhart

found assault and battery to be divisible under Massachusetts's

sentencing enhancement statute. 965 N.E.2d at 796, 800.       The

foundational question is what are the elements of ABPO and Mathis

directs that this is answered by determining what a jury has to

find beyond a reasonable doubt or a defendant must necessarily



                               -32-
admit when pleading guilty.           Because Eberhart does not answer this

threshold question for us, it cannot be dispositive in this case.

             b. United States v. Tavares

             At   oral   argument     the    government      switched      gears    and

argued that our decision is dictated by this court's recent

decision, United States v. Tavares, 843 F.3d 1 (1st Cir. 2016).

Tavares   examined       the   divisibility       of   assault      and   battery   in

Massachusetts by examining recent state court decisions as well as

model jury instructions.          In particular, it noted that the recent

Appeals Court of Massachusetts case Commonwealth v. Mistretta, 995
N.E.2d 814 (per curiam), rev. denied, 996 N.E.2d 881 (Mass. 2013)

suggests that assault and battery is not divisible. 843 F.3d at

15. In that case, the court found that the intentional and reckless

forms of assault and battery "are closely related subcategories of

the   same   crime,"     and   therefore        "[s]pecific    unanimity      is    not

required,     because      they    are      not    'separate,        distinct,      and

essentially       unrelated    ways    in   which      the   same    crime    can    be

committed.'"       Mistretta, 995 N.E.2d at 815-16 (citation omitted).

The Tavares opinion states that "[b]ased on Mistretta" the 2016

model jury instructions no longer required a "verdict slip or




                                         -33-
specific unanimity instruction[s]" where both forms of assault and

battery were alleged. 843 F.3d at 14.

           Because Mistretta is an Appeals Court decision, however,

Tavares proceeds to "predict how the SJC would decide whether a

specific unanimity instruction is required," using Mistretta as a

piece of relevant evidence but not determinative of the outcome.

Id. at 15.     In particular, Tavares looks to an earlier SJC case,

Commonwealth    v.    Santos,      797 N.E.2d 1191    (Mass.   2003),    which

concluded that a jury did not need to be unanimous on the theories

underlying the "'assault' element of armed robbery."                  Id. at 1194.

The SJC found instead that the different theories are actually

"overlapping    subcategories        of    a     single   element    into   separate

'theories.'"        Id. at 1196. The SJC reasoned that in order to

require unanimity the different methods of committing the offense

have to be "substantively distinct or dissimilar."                    Id. at 1197-

98.   It     then    cited   two    offenses       having   different       mens   rea

requirements (voluntary and involuntary manslaughter) as being an

example of "substantively distinct or dissimilar" offenses that

would require juror unanimity.                 Id. at 1197.     Based in part on

this argument, Tavares "predict[s] that the SJC would not follow

Mistretta" and holds that assault and battery is divisible between

its intentional and reckless forms.                Id. at 17.




                                          -34-
          Tavares involved the career offender provision of the

Sentencing Guidelines, though we have previously found that "the

terms 'crime of violence' under the career offender guideline and

'violent felony' under the ACCA are nearly identical in meaning,

so that decisions construing one term inform the construction of

the other."     United States v. Willings, 588 F.3d 56, 58 n.2 (1st

Cir. 2009); see also United States v. Fields, 823 F.3d 20, 35

(2016)(same).     This would suggest that Tavares's determination

that assault and battery in Massachusetts is divisible between

intentional assault and battery and reckless assault and battery

precludes any other determination by this court.

          The defendant argues, however, that he should not be

bound by Tavares's holding specifically because that case involved

the Sentencing Guidelines whereas his involves the ACCA.               He

argues that because the Sentencing Guidelines are non-binding,

whereas the ACCA creates a mandatory minimum, both due process as

well as the Sixth Amendment dictates that we cannot take an

informed prophecy approach to state law but must, rather, determine

what the law was at the time of his conviction.

          This    argument   is   supported   by   the   Supreme   Court's

decision of McNeill v. United States, which makes clear that when

applying the ACCA the task for the sentencing court is to determine

the defendant's "previous conviction" and "[t]he only way to answer



                                  -35-
this backward-looking question is to consult the law that applied

at the time of that conviction."      563 U.S. 816, 820 (2011).   In

making this argument the unanimous Court in McNeill pointed to its

previous ACCA cases, which looked to the versions of state law

that were current at the time of the defendant's convictions, not

at the time of the Court's decision.    Id. at 821-22 (calling them

"the historical statute of conviction").

           The approach that McNeill dictates that we take in ACCA

cases thus conflicts with the "informed prophecy" approach in

Tavares. 843 F.3d at 14.   We can avoid this conflict, however,

because Faust was convicted of ABPO in 2009, prior to the Mistretta

decision but following Santos. We thus find the "informed prophecy"

approach unnecessary for the resolution of this case in which the

defendant was clearly convicted of ABPO prior to Mistretta.14     At

that time, the model jury instructions provided that

       If the evidence would warrant a guilty verdict for
       the offense of assault and battery on more than one
       theory of culpability, the judge must provide the jury
       with a verdict slip to indicate the theory or theories
       on which the jury bases its verdict and, on request,
       instruct the jurors that they must agree unanimously
       on the theory of culpability.



14   We note that apparently neither the government nor the
defendant in Tavares argued whether a historical approach should
be taken in determining the offense of conviction even though
Tavares's own conviction also predated Mistretta. United States
v. Tavares, No. 14-2319, at 2 (1st Cir. Mar. 1, 2017)(Docket No.
94).


                               -36-
Massachusetts Criminal Model Jury Instructions for Use in the

District Court, Instruction 6.210, at 8 n.1 (May 2011)(citations

omitted).     This   requirement   of     juror   unanimity   between   the

intentional and reckless forms of ABPO is strong evidence that

Faust's conviction for ABPO was divisible between those two forms.

            We acknowledge, however, that there are considerations

that point in the opposite direction.         As with Faust's resisting

arrest conviction, Faust's indictment merely states that he did

"assault and beat" a police officer while the model complaint

language similarly dictates the simple "did assault and beat"

language. Finally, Faust's plea colloquy fails to include anywhere

the terms "intentional assault and battery" or "reckless assault

and battery."    Rather, the judge simply asked Faust "[h]as your

attorney explained to you what the Commonwealth would have to prove

in order for you to be found guilty of these charges?" to which

Faust answered "[y]es," and then the judge asked "[a]ttorney

Bernard, have you explained to your client the elements?" to which

Faust's attorney responded "[a]ll the essential elements, yes."

Following this exchange the clerk asked Mr. Faust "as to counts

five and six, each charging assault and battery on a police officer

. . . how do you wish to plead, sir?" to which Faust replied

"[g]uilty." The plea colloquy thus leaves equivocal what, exactly,

the essential elements were believed to be.



                                   -37-
            Given     Mathis's    specific       reference   to    what   a   jury

"necessarily" must find in order to convict, however, we find the

model jury instructions to be particularly persuasive and hold

that at the time of his guilty plea Faust's ABPO conviction was

divisible between the intentional and reckless forms. 136 S. Ct.

at 2255.      We do not find, however, any indication that the

intentional    form      was   further    divisible   between     offensive    and

harmful assault and battery. 15             Because offensive assault and

battery does not require violent force, the intentional form of

ABPO is therefore overbroad and categorically cannot count as a

predicate for ACCA purposes.

       3. Step Three: Determining the Offense of Conviction

            The district court below found that the offense of ABPO

qualified as an ACCA predicate under then controlling First Circuit

precedent, Dancy, 640 F.3d at 470.               Having so found, it did not

need   to   turn    to   the   question     of   which   type     of   ABPO   Faust

committed.16 As outlined above, we now hold that ABPO is divisible.



15  As with resisting arrest above, all evidence indicates that
intentional assault and battery is not divisible between the
harmful and offensive forms.      In particular, the model jury
instructions for intentional ABPO state that the jury must find
"That the touching was either likely to cause bodily harm to [the
alleged victim], or was done without his (her) consent."
Massachusetts Criminal Model Jury Instructions for Use in the
District Court, Instruction 6.210, at 8 n.1 (May 2011)(emphasis in
original).
16   In part for this reason we will subject Faust's argument that

                                         -38-
Once a sentencing court determines that a defendant has a prior

conviction under a divisible statute, it must proceed to step three

and determine which among the multiple crimes listed was the

offense of conviction.        The Supreme Court provided guidance on how

to conduct this inquiry in Shepard.            There it enumerated the

documents that the sentencing court might consult at this stage:

"the terms of the charging document, the terms of a plea agreement

or transcript of colloquy between judge and defendant in which the

factual basis for the plea was confirmed by the defendant, or . . .

some comparable judicial record of this information."          Shepard,
544 U.S. at 26.      If, at sentencing, the district court is faced

with a predicate conviction that is based on a divisible offense

then it must consult approved Shepard documents in order to

determine which of the offenses the defendant "necessarily" pled

guilty to.     Id. at 21.17

             In its supplemental brief the government included all of

Faust's Shepard documents and urged us to affirm Faust's conviction



the government has not proven which type of ABPO offense he
committed to de novo review. Additionally, although the government
argues that Faust's divisibility argument is waived, see supra
n.9, it does not argue that the question of which form of ABPO
Faust committed should be subject to plain error review.
17 Previous of our cases have grappled with the question of whether
it is plain error to, at this stage, rely on the presentence
report's ("PSR") categorization of a prior conviction as a
predicate offense when there has been no objection by the
defendant.    See, e.g., Serrano-Mercado, 784 F.3d at 846-48

                                    -39-
because the facts he admitted as part of his plea colloquy were

consistent with harmful battery.   At oral argument the government

switched gears and urged us to affirm Faust's sentence because the

facts he admitted as part of his plea colloquy were consistent

with reckless battery.   The government therefore appears to all

but concede that the facts admitted by Faust during his plea could

be consistent with either intentional battery or with reckless

battery.

           As we stated earlier, if "such record materials" do not

"speak plainly," then "a sentencing judge will not be able to

satisfy 'Taylor's demand for certainty' when determining whether

a defendant was convicted of a generic offense."    Mathis, 136 S.

Ct. at 2257 (quoting Shepard, 544 U.S. at 21).   Facts that are as

consistent with intentional ABPO as they are with reckless ABPO



(summarizing cases and concluding that whether or not there was
plain error, in none of the cases was it prejudicial to have relied
on an unobjected to PSR).      The court in those cases faced a
markedly different situation from the one with which we are
presented. Here Faust did object to the PSR's categorization of
his prior offenses. In that situation "a presentence report in a
subsequent case ordinarily may not be used to prove the details of
the offense conduct that underlies a prior conviction." United
States v. Dávila-Félix, 667 F.3d 47, 57 (1st Cir. 2011)(quoting
United States v. Turbides-Leonardo, 468 F.3d 34, 39 (1st Cir.
2006)). Moreover, Mathis makes clear that the elemental approach
dictates that the question at this stage of the inquiry is what
the defendant "necessarily admitt[ed] when he [pled] guilty." 136
S. Ct. at 2248. The factual account of Faust's prior conviction
that is included in his PSR simply cannot provide an answer to
this inquiry.


                               -40-
can hardly be said to "speak plainly."    More to the point, however,

although step three invites the district court to examine the

documents of the convicting court, the question to be answered

remains concentrated on the elements of the actual offense of

conviction rather than on the specific facts of Faust's conduct.

The enquiry posed in step three is no broader than that posed under

step two: what did Faust "necessarily admit[] when he [pled]

guilty"?    Mathis, 136 S. Ct. at 2248; see also Shepard, 544 U.S.

at 26 (defining the "enquiry" to be "whether a plea of guilty to

burglary defined by a nongeneric statute necessarily admitted

elements of the generic offense").      The aim therefore remains on

determining the elements that Faust pled guilty to, not how he

committed   the   particular   crime.   This   focus   is   particularly

important in situations such as here where numerous of the Shepard

documents (indictment, model charging language and the clerk's

statement of what offense Faust was pleading guilty to) fail to

specify the type of assault and battery at issue and particularly

where the punishment received was in no way impacted by the type

of assault and battery to which Faust pled.18



18 In light of this latter fact, we would do well to remember the
caution the Supreme Court in Mathis and Descamps has given against
an overreliance on the factual statements contained in a plea
colloquy: "Statements of 'non-elemental fact' in the records of
prior convictions are prone to error precisely because their proof
is unnecessary." Mathis, 136 S. Ct. at 2253 (quoting Descamps,
133 S. Ct. at 2288). During a plea hearing "a defendant may have

                                 -41-
            We therefore remand to the district court for it to

determine which form of ABPO Faust necessarily pled guilty to.                If

it   was   the    intentional    form,   then     his   conviction     for   ABPO

categorically cannot count as a violent felony under the ACCA.                If

it is plain that Faust pled guilty to the reckless form, however,

then the district court must determine whether reckless conduct

qualifies as the "use" of force under the ACCA.              At this time we

decline to take a position on this question.19               Finally, if the

district court finds that it is unclear which form of ABPO Faust

pled guilty to, then his ABPO conviction cannot be used as a

predicate under the ACCA because the court's step three inquiry

utilizing Shepard documents will not have made plain what the

offense of conviction actually was.

                                V.    Conclusion

            For    the    foregoing    reasons,    we   affirm   the   district

court's denial of Faust's motion to suppress and we vacate and

remand for resentencing proceedings consistent with this opinion.

            Affirmed in part, Vacated and Remanded in part.

                         "Concurring opinions follows"


no incentive to contest what does not matter under the law; to the
contrary, he 'may have good reason not to'--or even be precluded
from doing so by the court." Id. (quoting Descamps, 133 S. Ct.
at 2289).
19  Tavares likewise left this question unanswered. 843 F.3d at
18-20.


                                       -42-
             LYNCH, Circuit Judge, concurring.        I join that portion

of   Judge   Torruella's   fine    opinion    affirming   the   judgment   of

conviction and the order remanding the case, but not the discussion

of the sentencing issues concerning the two predicate state crimes.

I do agree that the case must be remanded to the district court

for a review of the Shepard documents newly produced on appeal by

the government.    But I believe we should not address issues beyond

that remand for consideration of the Shepard documents by the

district court in the first instance.

             The average person on the street would ordinarily think

that the state crime of assault and battery on a police officer

would meet the ACCA definition of crime of violence, that is "the

use, attempted use, or threatened use of physical force against

the person of another."           18 U.S.C. § 924(e)(2)(B)(i).        Other

circuits have noted that tension.            See United States v. Harris,

844 F.3d 1260, 1262 (10th Cir. 2017) (noting that question of

whether robbery is a "violent felony" for ACCA "should be []

obvious," but that under the governing analysis, "the obvious may

not be so plain").         It is perfectly clear Congress intended

enhanced punishment to apply to recidivists whose prior crimes met

that definition.    But in recent years the Supreme Court has issued

a series of decisions restructuring the analysis from one directly

addressed to Congressional intent, into a number of other tests.



                                    -43-
I do not question here that the sentencing portion of Judge

Torruella's opinion is faithful to those judicially created tests.

I do have doubts about the majority's holding as to several issues

I consider not to be necessary to the opinion.            My doubts about

these matters do not prevent me from agreeing that the remand is

the correct outcome.

           My concern is that use of these tests can lead courts to

reach   counterintuitive   results,   and   ones    which   are    not   what

Congress intended.     Respected circuit judges share this concern.

See, e.g., United States v. Doctor, 842 F.3d 306, 313 (4th Cir.

2016) (Wilkinson, J., concurring) (observing that "the categorical

approach can serve as a protracted ruse for paradoxically finding

even the worst and most violent offenses not to constitute crimes

of violence" and that "too aggressively applied, [the categorical

approach] eviscerates Congress's attempt to enhance penalties for

violent   recidivist   behavior"),    petition     for   cert.    filed,   85

U.S.L.W. ___ (U.S. Mar. 17, 2017) (No. 16-8435).

           The concern has also been expressed most eloquently by

several Justices of the United States Supreme Court.              As Justice

Kennedy has said, "arbitrary and inequitable results produced by

applying an elements based approach . . . could not have been

Congress' intent."     Mathis v. United States, 136 S. Ct. 2243, 2258

(Kennedy, J., concurring).     In Mathis, Justice Breyer, joined by



                                 -44-
Justice     Ginsburg,      in     dissent     stated      "[t]he    elements/means

distinction that the Court draws should not matter for sentencing

purposes.       I   fear    that     the    majority's      contrary     view   will

unnecessarily complicate federal sentencing law, often preventing

courts from properly applying the sentencing statute that Congress

enacted."      Id. at 2259 (Breyer, J., dissenting).                      And, also

dissenting in Mathis, Justice Alito, discussing the "modified

categorical" approach culminating in Descamps v. United States,

133 S. Ct. 2276 (2013), stated "[p]rogrammed in this way, the Court

set out on a course that has increasingly led to results that

Congress could not have intended."                  Id. at 2268 (Alito, J.,

dissenting).

             I also agree with Justice Kennedy's hope for Congress to

"amend[] the ACCA to resolve these concerns," id. at 2258 (Kennedy,

J., concurring), as well as other concerns, including avoidance of

racially disparate results, which have been highlighted in efforts

at sentencing reform.           See Seung Min Kim, Senators Plan to Revive

Sentencing     Reform   Push,       Politico      (Jan.    4,   2017,    5:13   AM),

http://www.politico.com/story/2017/01/senate-criminal-justice-

sentencing-reform-233071; Bill Keller, Will 2017 Be the Year of

Criminal     Justice       Reform?,        N.Y.   Times     (Dec.       16,   2016),

http://www.nytimes.com/2016/12/16/opinion/will-2017-be-the-year-

of-criminal-justice-reform.html.



                                       -45-
              BARRON, Circuit Judge, with whom TORRUELLA, Circuit

Judge, joins, concurring.               I fully agree with this excellent

majority opinion.           I write separately to add these thoughts about

the growing sentiment that Congress could not have intended for us

to apply the increasingly complicated framework that the Supreme

Court now requires us to apply in order to determine the scope of

the Armed Career Criminal Act (ACCA).                 In my view, this line of

criticism rests on a mistaken premise.

              I do not doubt that Congress may have failed to foresee

how hard it would be to identify those offenders who, by dint of

their past violence, must automatically be subject to the severe

sentencing enhancement that ACCA imposes. I do doubt that Congress

wanted us to ignore the reality that such a task is a hard one if,

in reality, it is.          And, experience has shown, that task is hard.

For that reason, I think it is important to review Congress's own

role in leading us down this complicated jurisprudential path,

which   has    lately       come   in   for    such   criticism.   That   review

highlights to me a number of too-easily overlooked problems that

the Supreme Court's current framework for applying ACCA manages to

avoid but that otherwise might arise.

                                          I.

              First,    I    realize    that    the   counterintuitive    results

sometimes produced by the categorical approach may appear to be



                                         -46-
ones that Congress could not possibly have intended, especially

given what often appears to be the violent nature of the underlying

conduct of the defendant.      We should not lose sight of the fact,

however,     that   often   "[t]he    best   indication   of   Congress's

intentions . . . is the text of the statute itself."             S. Port

Marine, LLC v. Gulf Oil Ltd. P'ship, 234 F.3d 58, 65 (1st Cir.

2000).     And the text of ACCA indicates that Congress did want us

to focus on the offense of conviction rather than on the conduct

that the defendant engaged in while committing the offense for

which he was ultimately convicted.           As the Court has observed,

ACCA expressly makes the defendant's "conviction" the trigger for

the enhancement and makes no reference to "conduct."           18 U.S.C.

§ 924(e)(1) ("In the case of a person who violates section 922(g)

of this title and has three previous convictions by any court

referred to in section 922(g)(1) of this title for a violent felony

or a serious drug offense . . . ." (emphasis added)); Mathis v.

United States, 136 S. Ct. 2243, 2252 (2016).

            Second, and relatedly, ACCA's text expressly tells us

that, in focusing on the "conviction," we should not focus on the

label that the state legislature may have given to the underlying

criminal offense -- no matter how violent-sounding that label may

be.   In denominating crimes of violence, Congress has said nothing

about the labels that states have given to offenses.            Congress



                                     -47-
instead has referred only to the actual elements of the offense.

Specifically, Congress, in the definition of "violent felony,"

expressly orients us to the elements of the predicate crime: "any

crime . . . that [] has as an element the use, attempted use, or

threatened use of physical force against the person of another[.]"

18 U.S.C. § 924(e)(2)(B) (emphasis added).

               In light of these aspects of ACCA's plain text, it seems

to me that the case is actually quite strong for concluding that

Congress, by writing ACCA the way that it did, intended for us to

adopt the focus reflected in the extended line of Supreme Court

cases that establishes the categorical approach.           After all, there

are good reasons to privilege the "conviction" and the "elements"

that comprise that conviction over either the label that a state

legislature may have given to the offense or the nature of the

defendant's conduct in committing the underlying offense.            As the

Court    has     observed,   such   a    categorical --   some   might   say,

abstract -- focus for the inquiry avoids some very real problems

that otherwise would arise.

               It must be remembered in this regard that the label that

a state legislature gives to a criminal offense is not necessarily

a good guide for determining whether a conviction is for a violent

act.     That label is, in many ways, no different from a statute's

title.    As such, that label is often a poor proxy for the substance



                                        -48-
of the underlying legislation.    For that reason, there is good

reason to be wary of giving an offense's violent-sounding label

much interpretive weight -- at least when the label does not

reflect the fact that the elements of the offense clearly encompass

non-violent conduct.   See Bhd. of R. R. Trainmen v. Baltimore &

O. R. Co., 331 U.S. 519, 528–29 (1947) ("[T]he title of a statute

and the heading of a section cannot limit the plain meaning of the

text.").

           To be sure, Congress, in focusing on the "conviction"

rather than on the defendant's conduct and on the "elements" of

the conviction rather than on its label, may not have expected for

there to be as much of a mismatch as there often turns out to be

between the label that a state gives to a crime and the elements

of that crime.   For example, Congress apparently envisioned that

the generic offense of "assault" would qualify as a violent felony

under what is known as ACCA's force clause, on the thought that

the underlying conduct would invariably be violent.   See H.R. Rep.

No. 99-849, at 3 (1986) (suggesting that the list of "violent

felonies under Federal or State law . . . would include such

felonies involving physical force against a person such as murder,

rape, assault, robbery, etc.").

           But, I do not think Congress's possible misapprehension

about the actual elements of a crime that bears an indisputably



                               -49-
violent-sounding moniker supplies a reason for us to conclude that

Congress wanted us to ignore the reality that the elements of the

crime of conviction often actually cover non-violent conduct.   See

Popal v. Gonzales, 416 F.3d 249, 254 n.5 (3d Cir. 2005) ("In short,

we recognize that our holding today might seem to conflict with

Congress's intent as expressed in the legislative history of § 16.

But we believe that this apparent conflict is a mirage, caused by

the fact that Pennsylvania has chosen to classify as simple assault

offenses that the congressional drafters were unlikely to have had

in mind.").   In fact, the crimes at issue in this case demonstrate

this mismatch between the level of violence implied by the title

of the crime and the level of violence required to commit the

crime. Stiffening one's arm to avoid arrest qualifies as resisting

arrest, Commonwealth v. Grandison, 741 N.E.2d 25, 35 (Mass. 2001),

and an offensive touching, even if slight, qualifies as assault

and battery, Commonwealth v. Cohen, 771 N.E.2d 176, 177 (Mass.

App. 2002).   And, even the government appears to accept that such

conduct is not "violent" within the meaning of ACCA.

          A state's choice to expand the scope of its crimes to

encompass both violent and non-violent conduct may make great sense

in terms of state policy.   It certainly makes it easier for state

and local prosecutors to make their cases.     But a state, in so

acting, is not attempting to ensure what Congress is attempting to



                               -50-
ensure through ACCA -- that armed, repeat, violent offenders are

treated especially harshly.       Rather, a state that enacts a broad

assault or robbery statute is just attempting to ensure that anyone

who falls with the scope of that state-defined crime may be

punished for that particular crime, broadly defined as it is.               As

a result, there is no reason to think that Congress would have

wanted us to rely on state criminal law labels -- when they

oversell the actual nature of the prohibited conducted that juries

must actually find the defendant to have engaged in -- to implement

Congress's attempt through ACCA to single out that class of

criminals who are repeatedly violent and thus must be specially

punished in consequence.        And thus there is no reason to think

that, in directing us to look to the elements of state law crimes,

Congress, in writing ACCA, did not mean what it said.

           Of course, a direct focus on a defendant's actual conduct

could, in theory, solve the "problem" that arises from the frequent

mismatch   between     a   crime's    name    and    a   crime's   elements.

Sometimes, perhaps often, assaults are violent, even though a jury

need not find them to be so in order to convict.              But, it must

also be remembered that, if the defendant's conduct alone mattered,

then some very real problems still would arise.

           For   one   thing,   as    the    Court   has   pointed   out,    a

characterization of the defendant's conduct by a federal judge



                                     -51-
made well after the conviction could violate a defendant's Sixth

Amendment   rights   if   that   characterization   would   increase   the

maximum penalty faced by the defendant.         Mathis, 136 S. Ct. at

2252.   Why, then, should we assume that Congress wished for us to

focus on that conduct in applying ACCA, given that it would

increase that maximum penalty?      Haven't we long construed statutes

to avoid constitutional problems rather than to create them, on

the understanding (however fictional it may sometimes be) that

Congress is not in the habit of pushing constitutional bounds?

            There is also another reason to think that Congress

directed us to focus on the "conviction" and its "elements" rather

than on the defendant's underlying conduct in order to avoid a

problem that might arise if the focus were on conduct.            As the

Court has observed, a federal judge's characterization of a crime

as a violent one could be quite unfair to a defendant if it were

based only on a years-later review of a defendant's conduct that

is, in turn, based only on agreed-upon facts that were adduced at,

say, a plea colloquy.

            After all, at the time that a defendant decides to plead

guilty to a state crime, the defendant would likely have no real

notice of the potentially severe federal consequences of a decision

not to challenge the state's characterization of the defendant's

underlying conduct.       Id. at 2253.    For example, the first-time



                                   -52-
offender cannot be presumed to know that he will later commit two

additional state crimes and a federal firearms offense, but it is

only after those crimes are committed that the first crime's

violent nature becomes relevant.       Thus, a federal district court's

reliance on the description of the conduct from the plea colloquy,

despite that lack of notice, could therefore raise serious due

process concerns if the district court did not also give the

defendant   an   opportunity   to   contest   that   description   of   the

conduct.

            Nor would that notice problem be efficiently solved by

affording the defendant an opportunity to contest that description

in the federal sentencing proceedings.        That approach would invite

a mini-trial about the facts of the prior offense years or decades

after the fact.    See Moncrieffe v. Holder, 133 S. Ct. 1678, 1690

(2013) ("The categorical approach . . . promotes judicial and

administrative efficiency by precluding the relitigation of past

convictions in minitrials conducted long after the fact.").              It

is hard to make the categorical approach look like an efficient

way of determining which offenses qualify as predicate offenses.

A conduct-based approach that, in order to protect the due process

interests of the defendant, necessitated searching retrospective

inquiries into long-since-passed state court proceedings might

well accomplish that seemingly impossible feat.



                                    -53-
           I   suppose   that   an    alternative,   more   conduct-based

framework could, in time, become well known enough to defendants

that, in response, they would begin routinely to take care in their

state court proceedings to protect themselves from the potential

future impact of ACAA.          But, even if that quite speculative

possibility came to pass, it would give rise to a serious problem

of its own.

           Such a reaction by defendants to a revised, conduct-

focused framework could seriously disrupt the dynamics of the state

criminal process, both in plea-bargaining and in trials.             The

concern would be that, under such a revised legal framework,

defense counsel, in developing a record for plea or trial, would

no longer focus solely on what would appear to be the state's only

concern:   the guilt or innocence of the defendant for the crime

for which the defendant was then being prosecuted.          Instead, the

focus would also be on the federal government's hypothetical future

interest in assessing how dangerous the defendant's underlying

conduct was.

           But that focus would interfere with the state's goals in

legislating crimes to contain elements that sweep in non-violent

conduct.   After all, a state may have chosen to group together

both violent and non-violent conduct under a particular label

precisely because it did not want the criminal proceedings to focus



                                     -54-
on whether the conduct in which the defendant engaged was violent

or not.    In this way, then, a concern solely of the federal

government's -- identifying    repeat      violent   offenders    --   would

distort state court criminal proceedings that, by design, seek to

make the violent nature of the conduct irrelevant.

           Indeed, a version of this federalism concern seemed to

be one that Congress took quite seriously in drafting ACCA.

Congress rejected, on federalism grounds, initial legislative

plans to formulate an alternative to this enhancement for fear

that -- by creating a federal crime of robbery and burglary and

the like -- the federal government would displace the state

criminal process.   See H.R. Rep. No. 99-849, at 3 (noting that the

House Subcommittee on Crime "delet[ed] . . . specific predicate

offenses . . . and added as predicate offenses . . . violent

felonies under Federal or State law if the offense has as an

element the use, attempted use, or threatened use of physical force

against a person" (emphasis in original)).             Thus, the Court's

current   categorical   approach   --     by   attending   to   the   textual

directives to focus on the "conviction" and the "elements" of the

offense -- has the virtue of ensuring that ACCA does not give rise

to a version of the federalism-based concern about respecting the

primacy of state criminal law over a broad range of crimes that we

know Congress took quite seriously in crafting ACCA as it did.



                                   -55-
                                         II.

           Ordinarily, there is good reason to assume that Congress

does not intend to enact criminal punishment schemes that are

overly complicated.       Such complicated schemes may fail to provide

defendants with sufficient notice of the consequences of their

actions. But the body of jurisprudence that has emerged from Taylor

through Mathis does not give rise to this notice-based concern.

           The complexity of the categorical approach, as it has

developed, is undeniable.          This case makes that perfectly clear.

But, as this case also demonstrates, in practice, that complexity

serves    to   narrow     the    scope     of    this     mandatory      sentencing

enhancement, at least as compared to the breadth that it might

otherwise have.     Thus, the current categorical approach respects

-- rather than violates -- the notice-protecting principle of

lenity that we have long presumed that Congress has in mind when

it imposes severe criminal punishment.

           Perhaps,      insofar   as     such   an     enhancement   remains     in

place, there is some alternative to the categorical framework that

Congress might adopt that would be superior to the one that the

Supreme   Court,    based   on     the    text    of    ACCA,   requires     us   to

administer.     I   do    not   deny     that    such    a   framework    might   be

discovered.    I do think, though, that we should not discount the

very legitimate concerns that led Congress to direct us to focus



                                        -56-
on the "conviction" and its "elements" -- rather than on the

defendant's conduct or on statutory labels -- in drafting ACCA.

And I think it important, as well, to highlight the related and

quite sensible assumptions that have led the Court to interpret

ACCA -- and the directive Congress wrote into it -- as it has.

             The categorical approach is difficult to apply.               And its

application may in many cases seem to exclude from ACCA's reach

defendants whose past records appear to be violent ones.                  But, the

simple fact is that it is hard to devise a system for identifying

those   individuals     who    as   a    class   --   and   thus   regardless   of

particular     circumstances        that     could     be    evaluated    through

individualized       sentencing     --    must   be   sentenced    very   harshly

because of the violence that they have perpetrated in the past.

It is thus important, it seems to me, not to lose sight of the

significant ways in which the categorical approach, for all of its

faults, reflects respect both for due process and federalism.

Otherwise, we may find ourselves, in time, administering a revised

framework    that,    though    supposedly       improved,    actually    creates

problems more serious than those that it sought to solve.




                                         -57-